PeR CcjRiam.
The evidence that the defendant was in the possession of many articles of sample clothing found concealed in the trunk of the automobile which he was driving within less than three days after the articles were stolen was sufficient to take the case to the jury and to sustain the verdict. The defendant’s explanation that he and one of his companions bought $600.00 worth of new clothing from a colored man somewhere in Atlanta for the sum of $80.00 was not calculated to weaken the presumption that the recent and unexplained possession of stolen property gives rise to an inference of fact that the. possessor was the th'ief. Evidence was ample to sustain the conviction. In the verdict and judgment, we find
No error.